DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 09/01/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok et al (US Pub No. 20120181625), in view of Lin et al (US Pub No. 20200381537).


 	With respect to claim 1, Kwok et al discloses a substrate (210,Fig.9) ; and a transistor (200) including a source layer (240) and a drain layer (240) that are provided in surface regions of the substrate and, a gate insulation film (222) that is provided on the substrate between the source layer and the drain layer that contain an impurity (Para 9) , a gate electrode (224,226) that is provided on the gate insulation film, and a first epitaxial layer that is provided between the contact plug and the source layer or the drain layer and that contains both the impurity and carbon (238,Fig.9; para 21-31). However, Kwok et al does not explicitly disclose a contact plug that is provided so as to protrude to the source layer or the drain layer downward of a surface of the substrate. On the other hand, Lin et al discloses a contact plug (290,Fig.3I) that is provided so as to protrude to the source layer or the drain layer (260,Fig.3I) downward of a surface of the substrate (210). It would have been obvious to one of ordinary skill in the art at the time of  the invention to modify Kwok et al according to the teachings of Lin et al such that the contact plug would protrude the source or drain layer downward, in order to make a stronger contact between the plug and source or drain.
 
 	With respect to claim 2, Kwok et al in view of Lin et al discloses wherein the first epitaxial layer (260-1,Fig.7) is disposed so as to cover the contact plug that protrudes downward of the surface of the substrate.

 	With respect to claim 3, Lin et al discloses wherein a width of the first epitaxial layer is larger than a width of the contact plug (fig.7).

 	With respect to claim 4, Kwok et al discloses wherein the transistor is a P-type MOSFET (Metal Oxide Semiconductor Field Effect Transistor), and the impurity is boron (para 9-31).

 	With respect to claim 5, the arts cited above do not explicitly disclose, wherein an impurity concentration of the first epitaxial layer is 1 x 10^21 cm^-3 or more, and a carbon concentration of the first epitaxial layer is 2 x 10^20 cm^-3 or more. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)



 	With respect to claim 6, Kwok et al wherein the transistor further includes a second epitaxial layer (236) that is provided between the source layer or the drain layer and the first
epitaxial layer (Fig.9) and that contains a second material (Ge,para 25) that is different from a first material of the first epitaxial layer (carbon, Kwok et al does not require all the layers to have a same material).

 	With respect to claim 7, wherein the second epitaxial layer is disposed such that the second epitaxial layer on the side of the source layer and the second epitaxial layer on the side of the drain layer sandwich a channel region below the gate electrode (fig.9).

 	With respect to claim 8, Kwok et al discloses the first material is Si, and the second material is SiGe (Para 9-31).

 	With respect to claim 9, Kwok et al discloses wherein the second epitaxial layer further contains the impurity (Para 27).

 	With respect to claim 10, the arts cited above do not alone or in combination disclose further including a memory cell array that is provided above the transistor. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that a memory cell array that is provided above the transistor, in order to be able to use the device in a PC.

 	With respect to claim 11, the arts cited above do not alone or in combination disclose wherein the transistor is a part of a control circuit that controls the memory cell array. On the other hand, it would have been obvious to one of ordinary skill in the art a the time of invention to modify the arts cited above such that the transistor is a part of a control circuit that controls the memory cell array, in order to economize the use of the device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haran et al (US Pub No. 20120032275), Kuang et al (US Patent No. 10084063).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895